  

   

Case 20-10343-LSS Doc 2879 Filed 05/03/21 Page1of2

4 1
Justice Lauri Selber Silverstein
BSA Bankruptcy Case Onay pa — .
824 Market Street felts —3 ANTI 31
6th Floor
Wilmington, DE 19801

RE: SA

Justice Silverstein,

My name TB anc | am writing to you as one of the victims of the Boy Scouts of America. |,
like many other boys in America, joined the BSA to camp, fish, hike, and learn about the outdoors.
As a “city” boy it seemed as if scouting would give me the opportunity to do things that | had seen
other boys do on television. Little did | know that this dream would end with

 

   

| was in the ee
We all thought the BSA

would be the place to find him. Instead, this is what | got. Out of fear or ignorance, none of the

but it was certainly reported to the leaders of the Scout troop.
There was a parent meeting with the leadership, he said he was sorry, and we were told to go home.
No one asked any more questions and absolutely nothing was done. iy

To now see the BSA and their insurance carrier playing games and splitting hairs with survivors such
as myself and the countless others who endured far worse than | is beyond appalling. If there was
ever any doubt about the hypocrisy of Scouts and the oath they claim as the cornerstone of their
beliefs, then this certainly erases those doubts. They are hypocrites beyond the pale and have no
concern for the damage they have caused and the people's lives they have ruined.

| ask you to please hold these people and this organization fully accountable for their deeds. Buying
their way out for dimes on the dollar is an insult and frankly | would prefer they keep all of their
money than negotiate their way down to the cheapest price tag they can hang on my emotional
well-being. If every other claimant feels the way that | do, there is no price tag that will restore us to
where we were before. But please, spare us from the indignity of allowing them to reduce their
liability to as close to zero as they can get and further harm the people they have already victimized.
Case 20-10343-LSS Doc 2879 Filed 05/03/21 Page 2 of 2

 

 

Vafed de ghyllflegaefeccenegugrcetgzet eed {LElaged|fefetent elf SBEGCOE- TOSS T

JAB) AT MAA

\ “ AQAMN 3 wi’)
a4 "9S ganenys HEB
oN ASI, haudoprrea USF

fix 2 Mia SAnwGs VION] Sousaty

tee ae OO ee ap

 
